Citation Nr: 1415167	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  06-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES
1.  Entitlement to an initial rating in excess of 10 percent for low back strain prior to January 20, 2011, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis prior to March 12, 2011, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 5, 2012; to include the issue of entitlement to an effective date earlier than March 5, 2012, for the assignment of a 100 percent rating for PTSD.

5.  Entitlement to an effective date earlier than March 12, 2010, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS Legal Advocates, P.A.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from July 1977 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Des Moines, Iowa.  The Des Moines RO currently has jurisdiction over the Veteran's VA claims folder.  This case has also previously been before the Board on multiple occasions, and the procedural history will be discussed below.

A July 2005 rating decision, in pertinent part, granted service connection for low back strain and bilateral hearing loss, and assigned 10 percent and noncompensable (zero percent) evaluations, respectively.  In the same rating decision, the RO continued the 10 percent evaluation for the Veteran's service-connected right plantar fasciitis.  

An August 2007 decision review officer (DRO) decision established service connection for PTSD, and assigned an initial 30 percent evaluation.

In February 2009, the Board denied the Veteran's appeal for a rating in excess of 30 percent for the service-connected PTSD, and remanded the other appellate claims for further evidentiary development to include new VA medical examinations.

The Veteran appealed the Board's February 2009 decision denying a rating in excess of 30 percent for his service-connected PTSD to the Court.  By an April 2011 Order, the Court, pursuant to a joint motion, vacated the Board's decision on this issue, and remanded the case for compliance with the instructions of the joint motion.

In November 2010, the Board remanded the case for further development, to include a new VA medical examination of the Veteran's service-connected PTSD.  The Board also reordered development that was requested in the 2009 remand.

In June 2011, a DRO decision assigned a 20 percent rating for the Veteran's service-connected plantar fasciitis, effective from March 12, 2011 (date of VA examination); and for the service-connected low back disorder by a March 2011 rating decision, effective from January 20, 2011 (date of VA examination).

In November 2011, the Board issued a decision which denied a rating in excess of 10 percent for the Veteran's service connected low back disorder prior to January 20, 2011, and a rating in excess of 20 percent thereafter; a rating in excess of 10 percent for the service-connected right plantar fasciitis prior to March 12, 2011, and to a rating in excess of 20 percent thereafter; and a compensable rating for the bilateral hearing loss.  The Board also determined the Veteran was entitled to a rating of 50 percent, and no higher, for his service-connected PTSD.  In addition, the Board determined that the issue of entitlement to TDIU was part of the appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for further development.

The Veteran appealed the Board's November 2011 decision to the Court.  By a June 2013 memorandum decision, the Court noted that the TDIU claim had been remanded and would not be discussed further.  The Court vacated the Board's decision regarding the other appellate claims, and remanded the case for compliance with the instructions of the memorandum decision.

Regarding the TDIU claim, an October 2012 rating decision granted a 100 percent rating for the Veteran's PTSD, effective March 5, 2012.  In a March 2013 decision, the Board stated that this rendered the issue of entitlement to a TDIU moot from that effective date forward, but that the issue of entitlement to a TDIU prior to that date remained on appeal.  The Board then determined that the criteria for a TDIU for the period from March 12, 2010, to March 5, 2012, had been met.  The Board remanded the case for consideration of a TDIU prior to March 12, 2010, on an extraschedular basis.  Nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects the Veteran appealed the Board's March 2013 decision to the Court.

The Board further notes that the record reflects the Veteran, through his attorney, submitted a Notice of Disagreement (NOD) regarding the March 5, 2012, effective date for the assignment of a 100 percent rating for his service-connected PTSD.

For the reasons stated below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The June 2013 Court memorandum decision found, in essence, that the Board's November 2011 decision contained inadequate reasons and bases for denying higher ratings for the Veteran's service-connected low back disorder and right plantar fasciitis, as well as its decision that a rating in excess of 50 percent was not warranted for the PTSD.  The memorandum decision also directed the Board to remand the hearing loss claim for a more contemporaneous examination of the Veteran's service-connected hearing loss.

The Board observes that the Veteran was accorded a new VA audio examination in March 2012, which was not of record at the time of the November 2011 decision.  Nevertheless, the Court's memorandum decision specifically directed the Board to remand the hearing loss claim for a new examination.  The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).

The Board further notes that additional VA examinations conducted in March 2012 included findings regarding the Veteran's service-connected low back disorder and plantar fasciitis.  Nevertheless, and even though the Court only specifically mandated a new examination for the hearing loss, the Board finds that new examinations are also warranted for the service-connected low back disorder and plantar fasciitis.  Among other things, it has been more than 2 years since these service-connected conditions were last examined for disability evaluation purposes.  Based upon this passage of time, as well as statements submitted by and on behalf of the Veteran since the Board last adjudicated these claims via the November 2011 decision, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of these service-connected conditions.  Consequently, the Board concludes that new examinations are necessary.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

With respect to the PTSD claim, as noted in the Introduction, the Veteran has been in receipt of a 100 percent rating for this disability since March 5, 2012.  As this is the maximum schedular rating available under the law, it does not appear that additional examination would serve any useful purpose for determining whether a rating in excess of 50 percent is warranted prior to that date.  Simply put, any such examination would relate to the Veteran's current condition rather than the nature and severity of his PTSD prior to March 5, 2012.  

The Board is concerned, however, with whether it has all relevant treatment records regarding the Veteran's service-connected PTSD, as well as any such records regarding his hearing loss, low back disorder, and plantar fasciitis.  Therefore, a remand is required to request the Veteran to identify any such outstanding treatment records, as well as to complete any necessary release to obtain such records.

The Board also reiterates, as noted in the Introduction, that the Veteran submitted an NOD to the March 5, 2012, effective date for the assignment of a 100 percent rating for his service-connected PTSD.  However, the record available for the Board's review, to include Virtual VA/VBMS, does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Granted, the issue of whether the Veteran is entitled to a rating in excess of 50 percent prior to March 5, 2012, involves many of the same facts and rules as this earlier effective date claim.  Nevertheless, given the Court's controlling caselaw of Manlincon, as well as the interest of ensuring procedural due process to the Veteran, the Board finds that such action must be completed in this case.

In regard to the issue of entitlement to a TDIU prior to March 12, 2010, the Board observes that resolution of the low back disorder, plantar fasciitis, hearing loss, and PTSD claims may affect the outcome of the TDIU claim.  Therefore, these claims are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development directed for the other claims has been completed.

The Board also reiterates that in March 2013 it remanded this case for consideration of whether TDIU was warranted prior to March 12, 2010, on an extraschedular basis.  No such development appears to have been conducted in the record available for the Board's review, to include Virtual VA/VBMS.  The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is required to ensure this development.

The Veteran's attorney has also contended, to include in an October 2013 statement, that the Veteran's low back disorder, plantar fasciitis, and hearing loss warrant consideration of an extraschedular rating in accord with 38 C.F.R. § 3.321(b)(1) based upon marked interference with employment.  Although the attorney did not make specific argument in the October 2013 statement that extraschedular consideration was warranted for the PTSD claim, such would be consistent with the contentions regarding this disability's effect on the Veteran's employability.  Therefore, a remand is warranted to ensure such action, to include adequate notification as to what is necessary to establish an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date earlier than March 5, 2012, for the assignment of a 100 percent rating for his service-connected PTSD; and advise him of the time period in which to perfect an appeal as to this issue.

2.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his low back disorder, plantar fasciitis, hearing loss, and PTSD since March 2011.  After securing any necessary release, the RO should obtain those records not on file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the symptoms of his service-connected low back disorder, plantar fasciitis, hearing loss, and PTSD; as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected low back disorder, plantar fasciitis, and hearing loss.  The claims folder should be made available to the examiners for review before the examinations.

In regard to the Veteran's service-connected low back disorder and plantar fasciitis, it is imperative that the respective examiner(s) comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

Regarding the hearing loss claim, the respective examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.

A complete rationale for any opinions expressed on these examinations must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of whether extraschedular rating(s) are warranted in this case, to include assignment of a TDIU on an extraschedular basis and if appropriate, whether special monthly compensation is warranted.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



